Citation Nr: 0018251	
Decision Date: 07/12/00    Archive Date: 07/14/00

DOCKET NO.  96-45 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for strain, left 
gastrocnemius, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel



INTRODUCTION

The veteran had active service from March 1979 to February 
1984.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of June 1996 from the Montgomery, 
Alabama Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied entitlement to an increased 
evaluation above 10 percent for strain of left gastrocnemius.

By means of a remand dated May 24, 1999, the Board requested 
additional RO development of the issue.  In a November 1999 
supplemental statement of the case, the RO provided notice of 
continued denial of an increased evaluation following 
additional development and consideration of the issue, as 
requested by the Board in its May 1999 remand.  The case is 
now returned to the Board for further consideration.


FINDINGS OF FACT

1.  On recent VA examination in September 1999, the veteran's 
left calf disability (strain, left gastrocnemius, affecting 
muscle group XI), was no more than mild to moderate in 
overall functional impairment.

2.  The veteran has not required frequent hospitalizations 
for his left calf disability, nor is it shown that this 
disability causes marked interference with employment or 
otherwise renders the regular schedular criteria inadequate 
for rating purposes.


CONCLUSIONS OF LAW

1.  The veteran's left calf disability is no more than 10 
percent disabling pursuant to the schedular criteria.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. Part 4, 
Diagnostic Code 5311 (1999).
2.  Application of the extraschedular provisions for the 
veteran's left calf disability is not warranted.  38 C.F.R. 
§ 3.321(b) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran contends that his service-connected left 
gastrocnemius strain is more severe than currently evaluated.  
Service medical records reveal that the veteran injured his 
left leg in January 1984, when he sustained an 80 percent 
tear of the left gastrocnemius (calf) muscle.  He was 
diagnosed with torn ligament, left calf, by Medical Board 
findings in January 1984.  His February 1984 separation 
examination diagnosed ruptured tendons of the left calf.  By 
rating decision June 1984, the RO granted service connection 
for strain of the gastrocnemius, left, and assigned a 
noncompensable evaluation.  

VA treatment records from May 1989 and June 1989 noted 
ongoing problems with the left leg, with complaints of 
atrophy and decreased strength.  The circumference at four 
inches below the patella was 15 and a half inches, right leg 
and 15 inches, left leg.  He underwent cybex testing at a 
private facility in November 1989, with raw findings recorded 
and an opinion forwarded that it appeared that the polus was 
more involved than gastrocnemius.  Based on these findings, 
the RO increased the evaluation of the disorder to 10 percent 
in a January 1990 rating decision.

In February 1991, the veteran underwent a VA orthopedic 
examination, to include examination of the lower left leg.  
The history of the left calf injury was related.  His posture 
and gait were noted to be normal; heel toe walking was normal 
and there was no tenderness to palpation over the soft 
tissues of the left calf.  The ankle dorsiflexed normally to 
20 degrees and plantar flexed normally to 45 degrees.  
Circumference of the left thigh was 19 inches compared to 20 
inches on the right and the left calf's circumference was 15 
inches compared to 15 and a half on the right.  The diagnosis 
rendered was residuals, partial rupture, gastrocnemius 
muscle, left.  

In February 1995 the veteran was treated by private 
physicians for pain in the low back that involved radiation 
down the left leg.  He was diagnosed with a disc herniation 
with impingement on the S1 nerve roots, by MRI of February 
1995.  

The report from the VA examination of May 1996 gave a history 
of a post service automobile accident in January 1995, with 
subsequent low back pain radiating down the left leg.  This 
examination noted the history of the rupture of the soleus 
muscle on the left and of injury to the left gastrocnemius 
muscle.  There was no evidence of damage to the bones, joints 
or nerves and no evidence of pain in the left calf, although 
there was decreased calf strength of the left leg noted on 
plantar flexion.  Objective findings in the general 
examination noted a normal gait.  The specific evaluation of 
the calf muscles noted the right calf to measure 41 cm and 
the left calf to measure 39 cm.  The diagnosis was of history 
of rupture left soleus muscle and injury to left 
gastrocnemius muscle.  

Pursuant to the Board's May 1999 remand instructions, 
additional records obtained in conjunction with a January 
1991 Social Security determination were obtained.  These 
records included duplicates of treatment records and test 
results from 1989, and included a written list of treating 
physicians.  Also included was a September 1989 private 
evaluation, which noted a 2-cm difference in circumference 
between the left and right calf, and noted that objectively 
the examiner was unable to differentiate a difference in 
overall strength.  Also included was a January 1991 Social 
Security Disability Determination evaluation for left leg 
pain, which noted complaints of pain in the left 
gastrocnemius when he put weight on the leg in standing, but 
in the discussion portion of the evaluation, no evidence of a 
specific lesion of the gastrocnemius was noted and there was 
no evidence of Achilles tendon rupture or of surgical repair.  
The examiner also found no evidence of impairment of 
function, but noted complaints of pain.

The report from the September 1999 VA examination conducted 
pursuant to the Board's remand, included the examiner's 
review of the claims file.  The history of left calf injury 
while playing racquetball in service was noted.  The report 
mentioned an injury to the calf muscle or some ligaments were 
torn; treatment with a cast with no surgery was noted in the 
service medical records.  The claims file review also 
included a review of the post service medical records and VA 
examinations addressing the veteran's lower left leg problems 
as well as his nonservice connected low back injury with pain 
radiating into the lower extremity.

The present complaints recorded in the September 1999 VA 
examination included complaints of some pain in the calf.  No 
parasthesias or paralysis was noted.  The pain seemed to 
radiate from his lower back distally, more from the hips, 
into the leg and towards the foot.  There was no foot drop.  
The pain was present all the time.  It could be aggravated 
either by the calf strain, but superimposed by the low back 
condition.  The veteran was noted to take medication for the 
pain.  There was no evidence of gunshot injury, muscle 
disease or tumors.  Bilaterally, the calves measured 14 
inches 5 inches below the tibiale tuberosity.  The thighs 
were 21 inches, 5 inches above the suprapatellar margin.  
They were all symmetrical.  Additionally, the examiner noted 
that both lower extremities, including the gluteal muscles, 
thighs, calves and foot intrinsic muscles, were all 
functioning very well.  Strength was 5/5.  Straight leg 
raising was questionable on the left at 80 degrees, eliciting 
complaints of low back tightness.  Dorsal flexion was 15 
degrees and plantar flexion was 30 degrees.  Inversion was 18 
degrees and eversion was 15 degrees, normal.  Foot intrinsic 
muscle was palpable.  Sensory motor findings were intact.  
The calves again were noted to be symmetrical.  The examiner 
could not find any evidence of localized pain at the medial 
or lateral gastrocnemius bulk of muscles or to the attachment 
proximally.  Examination of the Achilles tendon also revealed 
no tenderness or evidence of tendonitis.  Tendon calcaneal 
set was not tender.  The function of the soleus and 
gastrocnemius were pretty well intact as well.  The examiner 
found these negative findings somewhat puzzling in view of 
the claims file review which included a history of 
gastrocnemius rupture, but clinically the examiner did not 
see any nodules or and kind of clear inspection observation 
of torn tendons.  The history of tendo Achilles rupture noted 
in the claims file review also was not shown to have any 
residuals on clinical evaluation in 1999.

Other findings regarding the left leg, including thigh 
musculature, tendons and hamstrings, were normal as the 
musculature was noted to be intact.  Sciatic nerve function 
was also intact, with complaints of numbness and tingling 
believed to be more in L5/S1 distribution, but straight leg 
raise was negative bilaterally.  Examination of other nerves 
in the left leg, including peroneal and tibial nerves, were 
found to be intact in all the musculature.  Clinically, there 
was no loss of muscle function discovered, only a strain in 
the calf.  Subjectively the veteran complained of pain if he 
walked too much, but the examiner opined that this was 
secondarily affected by the lumbar condition regarding the 
disc herniation.  Range of motion of the knee joint was 0 to 
130 degrees within normal limits, hips were within normal 
limits and standing posture and gait pattern were normal.  
There was no localized soft tissue atrophy, no muscle 
herniation and no compartment syndrome.  On review of the 
EMG/NCV the lower left extremity was normal; there was no 
evidence of peripheral neuropathy active or radioactive.  The 
diagnoses rendered included chronic left recurrent left 
gastrocnemius residual grade 2 strain deficits.  Functional 
impairment was "mild to moderate".  There was no evidence 
of any peripheral nerve localized damage.  Also diagnosed was 
low back pain syndrome.

Analysis

Initially, the Board finds that the veteran's claim for 
entitlement to an increased evaluation for the left calf 
disorder is well grounded.  See Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  In general, an allegation of increased 
disability is sufficient to well ground a claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).

The Board is also satisfied that as a result of the May 1999 
remand of the case to the RO for further development and 
adjudicative actions, all relevant facts have been properly 
developed to their full extent and that VA has met its duty 
to assist. Godwin v. Derwinski, 1 Vet. App. 419 (1991); White 
v. Derwinski, 1 Vet. App. 519 (1991).

A merits-based review of the appellant's claim requires the 
Board to provide a written statement of the reasons or bases 
for its findings and conclusions on material issues of fact 
and law.  38 U.S.C.A. § 7104(d)(1).  The statement must be 
adequate to enable a claimant to understand the precise basis 
for the Board's decision, as well as to facilitate review by 
the United States Court of Appeals for Veterans Claims (the 
Court).  Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); 
Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  To comply 
with this requirement, the Board must analyze the credibility 
and probative value of the evidence, account for evidence, 
which it finds to be persuasive or unpersuasive, and provide 
reasons for rejecting any evidence favorable to the 
appellant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  Moreover, 
as the Court has pointed out, the Board may not base a 
decision on its own unsubstantiated medical conclusions but, 
rather, may reach a medical conclusion only on the basis of 
independent medical evidence in the record or adequate 
quotation from recognized medical treatises.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

Moreover, the Board has the duty to assess the credibility 
and weight to be given to the evidence.  See Madden v. Gober, 
125 F.3d 1477 (Fed. Cir. 1997), and cases cited therein.  
Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

After review of all material issues of fact and law, the 
Board concludes that a preponderance of the evidence found 
probative to this claim is against entitlement to more than a 
10 percent schedular evaluation for the veteran's left calf 
disability.

VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
used to support the conclusion.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. § 4.1 (1999), that requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2 
(1999) which requires that medical reports be interpreted in 
light of the whole recorded history, and that each disability 
must be considered from the point of view of the veteran 
working or seeking work.  In addition, 38 C.F.R. § 4.10 
(1999) states that, in cases of functional impairment, 
evaluations are to be based upon lack of usefulness, and 
medical examiners must furnish, in addition to etiological, 
anatomical, pathological, laboratory and prognostic data 
required for ordinary medical classification, full 
description of the effects of the disability upon a person's 
ordinary activity.  These requirements for the evaluation of 
the complete medical history of the claimant's condition 
operate to protect claimants against adverse decision based 
upon a single, incomplete or inaccurate report and to enable 
VA to make a more precise evaluation of the disability level 
and any changes in the condition.

The factors to be considered in the evaluation of 
disabilities residual to healed injuries involving muscle 
groups are found under 38 C.F.R. §§ 4.55, 4.56 (1999).  A 
muscle injury rating will not be combined with a peripheral 
nerve paralysis rating of the same body part, unless the 
injuries affect entirely different functions.  38 C.F.R. § 
4.55(a).  Muscle injuries in the same anatomical regions, 
e.g., the muscle groups of the forearm and hand (38 C.F.R. § 
4.73, Diagnostic Codes 5307-5309 (1999)), will not be 
combined, but instead, will be evaluated for the most 
severely injured muscle group and increased by one level of 
severity, i.e., moderate, moderately severe, severe, to 
reflect the combined evaluation for the affected muscle 
groups.  38 C.F.R. § 4.55(b) and (e).  For VA rating 
purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  38 C.F.R. § 4.56(c).

Further, with respect to the rating of musculoskeletal joint 
disabilities, the Court has held that the Board must consider 
the application of 38 C.F.R. § 4.40 (1999) regarding 
functional loss due to joint pain on use or during flare-ups, 
and 38 C.F.R. § 4.45 (1999) regarding weakness, fatigability, 
incoordination, or pain on movement of a joint.  DeLuca v. 
Brown, 8 Vet. App. 202, 203 (1995) (title 38, Code of Federal 
Regulations, Sections 4.40 and 4.45 make clear that pain must 
be considered capable of producing compensable disability of 
the joints); see also Quarles v. Derwinski, 3 Vet. App. 129 
(1992) (Board's failure to consider section 4.40 was improper 
when that regulation had been made potentially applicable 
through assertions and issues raised in record).  
Accordingly, the Court's holding in DeLuca requires the Board 
to consider whether an increased schedular rating for the 
veteran's left calf disability may be in order on three 
independent bases: (1) pursuant to the relevant schedular 
criteria, i.e., notwithstanding the etiology or extent of his 
pain complaints, if the medical examination test results 
reflect findings which support higher ratings pursuant to the 
delineated schedular criteria; (2) pursuant to 38 C.F.R. § 
4.40 on the basis of additional functional loss due 
specifically to complaints of pain on use or during flare- 
ups; and (3) pursuant to 38 C.F.R. § 4.45 if there is 
additional functional loss due specifically to any weakened 
movement, excess fatigability, or incoordination.

In July 1997, during the pendency of the appeal, the rating 
criteria for muscle injuries were revised, and the RO 
readjudicated the claim under the revised criteria, 
addressing the matter most recently in a supplemental 
statement of the case issued in November 1999.  The Court has 
indicated that a change in the law during the pendency of an 
appeal entitles the claimant to application of the version of 
the schedule that is most favorable to his claim.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  However, the Board 
notes that the schedular ratings (zero percent, 10 percent, 
30 percent, etc.) applicable to the veteran's left calf 
disability - Diagnostic Code 5311 - did not change as a 
result.  Hence, as there are no substantive differences 
between the amended provisions of the Rating Schedule and the 
prior version with respect to the ratings pertaining to the 
disability at issue herein, neither the old nor the new 
criteria are "more favorable" to the veteran.  Therefore, 
it is not necessary for the Board to have separate findings 
of fact, conclusions of law and statements of reasons or 
bases applying both the pre- and post-amendment versions.  
Cf. VAOPGCPREC 3-2000, 65 Fed. Reg. 34532 (May 30, 2000) 
(General Counsel held that unless it is clear from facial 
comparison, separately apply the pre-amendment and the post-
amendment version to determine which version is more 
favorable).

Muscle injuries are rated for impairment of the muscles 
damaged, although the Board notes that the criteria are 
written with reference to injuries to muscle tissue because 
of wounds from shell fragments or gunshots.  38 C.F.R. §§ 
4.56, 4.73 (1999) (62 Fed. Reg. 30235, et seq.).

Muscle disabilities are classified as slight, moderate, 
moderately severe, or severe, depending upon the 
manifestations and severity of the signs and symptoms of 
disability.  A slight disability is objectively characterized 
by minimal scar and no evidence of fascial defect, atrophy, 
impaired tonus or impairment of function.  38 C.F.R. 
§ 4.56(d)(1).  A moderate disability is characterized by a 
record of consistent complaints of one or more of the 
cardinal signs and symptoms of muscle disability, as defined 
in paragraph (c) of this section, particularly lowered 
threshold of fatigue after average use, affecting the 
particular functions controlled by the injured muscles.  
Objective findings in pertinent part include some loss of 
deep fascia or muscle substance or impairment of muscle tonus 
and loss of power or lowered threshold of fatigue when 
compared to the sound side.  38 C.F.R. § 4.56(d)(2).  A 
moderately severe disability is characterized by consistent 
complaints of the cardinal signs and symptoms of muscle 
disability as defined in paragraph (c) of this section, and, 
if present, evidence of inability to keep up with work 
requirements.  The objective findings include indications on 
palpation of loss of deep fascia, muscle substance or normal 
firm resistance when compared with the sound side. Also, 
tests of strength and endurance produce positive signs of 
impairment of strength and endurance when compared with the 
sound side.  38 C.F.R. § 4.56(d)(3).  A severe disability of 
the muscles includes a consistent complaint of the cardinal 
signs and symptoms of muscle disability, worse than those 
required for moderately severe disability, and, if present, 
evidence of inability to keep up with work requirements.  
Objective findings include evidence of loss of deep fascia or 
muscle substance or soft flabby muscles in wound area on 
palpation.  Muscles swell and harden abnormally in 
contraction.  Strength and endurance testing or coordinated 
movements indicate severe impairment of muscle function when 
compared with the uninjured side.  Atrophy that is visible or 
measurable is also a sign of severe disability, as is 
adaptive contracture of an opposing group of muscles.  38 
C.F.R. § 4.56(d)(4) (1999).

Diagnostic Code 5311 pertains to muscle group XI function; 
specifically, propulsion, plantar flexion of foot on (1); 
stabilization of arch (2, 3); flexion of toes (4, 5); flexion 
of knee (6) posterior and lateral crural muscles, and muscles 
of the calf: (1) Triceps surae (gastrocnemius and soleus); 
(2) tibialis posterior; (3) peroneus longus; (4) peroneus 
brevis; (5) flexor hallucis longus; (6) flexor digitorum 
longus; (7) popliteus; (8) plantaris.  A maximum 30 percent 
evaluation is provided if there is severe muscle injury.  For 
moderately severe muscle injury, a 20 percent evaluation is 
provided.  For moderate muscle injury, a 10 percent 
evaluation is provided.  For slight muscle injury, a 
noncompensable evaluation is provided.

As noted above, it is essential, both in the examination and 
evaluation of disability, that each disability be viewed in 
relation to its history. 38 C.F.R. § 4.1 (1999).  However, 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

While the Board finds that the medical evidence establishes 
muscle injury residuals, it appears the extent of any 
residual damage to the left gastrocnemius muscles does not 
warrant an increased evaluation under the criteria governing 
muscle injuries.  In particular, the negligible findings of 
functional impairment and disabling pathology of the 
veteran's left calf noted on the September 1999 VA 
examination reflect no greater than moderate disability under 
Code 5311.  Clinically, there was no loss of muscle function 
discovered, only subjective complaints of pain with overuse 
of the left leg.  There was no objective evidence of residual 
muscle damage, including evidence of scarring, nodules, 
muscle herniation or any other anomaly found in the soft 
tissue of left calf area.  The circumferences of the left and 
right calf muscles of the lower leg were equal; there was no 
evidence of atrophy at the time of this most recent 
evaluation.  Likewise, there was no impairment in muscle 
strength or of nerve damage shown on examination.  The 
assessment of functional impairment was "mild to moderate".

In conclusion, the overall record, particularly the findings 
from the September 1999 VA examination do not reveal the 
current residuals of a left calf injury to more closely 
approximate the criteria for a moderately severe injury to 
muscle group XI, which would warrant a higher evaluation than 
10 percent.  There is simply no evidence of objective 
findings such as indications on palpation of loss of deep 
fascia, muscle substance or normal firm resistance when 
compared with the sound side.  Nor is there positive signs of 
impairment of strength and endurance when compared with the 
sound side.  Objective findings in pertinent part do not even 
reveal evidence of some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue, when compared to the sound 
side, which is the criteria for a compensable evaluation for 
moderate damage to muscle group XI.  38 C.F.R. § 4.73 DC 5311 
(1999).

The Board shall now consider whether an increased evaluation 
may be warranted under other diagnostic codes.  Because the 
muscle group XI in question also affects foot movement and 
knee function, the criteria governing these functions shall 
be considered.

Under Diagnostic Code 5262, for impairment of tibia and 
fibula, a 10 percent evaluation is provided for slight knee 
or ankle disability.  A 20 percent evaluation is provided for 
moderate knee or ankle disability.  A 30 percent evaluation 
is provided for marked knee or ankle disability.

Under Diagnostic Code 5260 for limitation of flexion of the 
leg, a zero percent evaluation is provided where flexion is 
limited to 60 degrees.  For flexion limited to 45 degrees, a 
10 percent evaluation is provided.  For flexion limited to 30 
degrees, a 20 percent evaluation is provided.  For flexion 
limited to 15 degrees, a maximum 30 percent evaluation is 
provided.
Under Diagnostic Code 5261 for limitation of extension of the 
leg to 5 degrees, a zero percent evaluation is provided.  For 
extension limited to 10 degrees, a 10 percent evaluation is 
provided.  For extension limited to 15 degrees, a 20 percent 
evaluation is provided.  For extension limited to 20 degrees, 
a 30 percent evaluation is provided.  For extension limited 
to 30 degrees, a 40 percent evaluation is provided.  For 
extension limited to 45 degrees, a maximum 50 percent 
evaluation is provided.

38 C.F.R. § 4.71 and Plate II, shows that normal of motion of 
the knee is from 0 degrees of extension to 140 degrees of 
flexion.

Upon review of the evidence, the Board finds no basis for an 
increased rating based on any impairment of the left knee due 
to the muscle injury.  On most recent examination, the range 
of motion of the knee joint was 0 to 130 degrees, which is 
normal range on extension only 10 degrees shy of normal range 
on flexion.  The evidence overall is against an increased 
evaluation under the diagnostic codes governing knee 
disabilities.

The Board now turns to the criteria dealing with ankle 
function, which is shown to be affected by muscle group XI.  
See 38 C.F.R. § 4.73, Code 5311.  Limitation of motion of the 
ankle is rated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5271 (1999).  Moderate limitation of motion warrants a 10 
percent evaluation and marked limitation of motion warrants a 
20 percent evaluation.

38 C.F.R. § 4.71 and Plate II, shows that normal range of 
motion of the ankle on dorsiflexion is from 0 degrees to 20 
degrees.  Normal plantar flexion is from 0 degrees to 45 
degrees.

On most recent VA examination addressing the left foot and 
ankle, dorsal flexion was 15 degrees and plantar flexion was 
30 degrees.  Inversion was 18 degrees and eversion was 15 
degrees, which was assessed as normal.  Foot intrinsic muscle 
was palpable.  Sensory motor findings were intact.  
Dorsiflexion was shown to be only 5 degrees shy of full 
range, and plantar flexion was shown to be 15 degrees shy of 
full range, a limitation of about one-third the normal range 
of motion, which may be considered moderate.  Accordingly, 
any limitation of motion of the veteran's left ankle must be 
considered moderate, but no more than moderate.  Therefore 
his limitation of plantar flexion, which is controlled by 
muscle group XI, is moderate, which is consistent with the 10 
percent evaluation currently in effect.

The Board also finds that the veteran's disability does not 
warrant an increased rating under 38 C.F.R. §§ 4.40 and 4.45 
because the medical evidence does not substantiate additional 
range-of-motion loss due to pain on use or during flare-ups, 
or due to weakened movement, excess fatigability, or 
incoordination.  Indeed, the clinical findings on the recent 
1999 VA examinations disclosed essentially no residual 
impairment due to the old left calf injury.  The Board finds 
that this examination was adequate to evaluate the veteran's 
disability.  The examiner reviewed the evidence in the claims 
file and reported relevant findings, however, he did not find 
any significantly disabling pathology due exclusively to the 
left calf.  Hence, it appears that his disability is static in 
nature, which may also explain why it is shown that he  has 
not required regular medical treatment and evaluation in the 
years after service for this disability.

With these findings for consideration, the Board concludes 
that a preponderance of the evidence is clearly against a 
finding of "additional functional loss" in his left calf 
such that increased disability compensation is warranted under 
38 C.F.R. §§ 4.40 or 4.45.

Moreover, although the Board is required to consider the 
effect of pain when making a rating determination, which has 
been done in this case, it is important to emphasize that the 
rating schedule does not provide a separate rating for pain.  
Spurgeon v. Brown, 10 Vet. App. 194, 196 (1996).

The veteran's contentions on appeal and personal statements 
have been accorded due consideration; however, the Board 
concludes that the recent medical findings from the 1999 VA 
examination are more probative of the current level of 
disability.  Francisco, 7 Vet. App. at 58.  It should be 
emphasized that the diagnoses and clinical findings rendered 
on this examination are consistent with the veteran's medical 
history, described in detail above, and are essentially 
uncontradicted by any other recent medical evidence of 
record.  There is no evidence of record that the veteran is 
qualified to render a medical diagnosis or opinion.  Hence, 
the medical evidence of record cited above specifically 
outweighs his views as to the etiology of his complaints 
and/or the extent of functional impairment caused by the left 
calf disability at issue herein.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992) (lay assertions will not support 
a finding on questions requiring medical expertise or 
knowledge).

In view of the foregoing, the Board concludes that a 
preponderance of the evidence is against an increased 
evaluation for residuals the left gastrocnemius injury.  The 
only functional limitation currently shown by the objective 
evidence is a moderate limitation of left ankle flexion.  The 
medical evidence does not reveal his disability in the left 
leg is productive of greater functional impairment under 
section 4.1 than was shown when his muscle injury was 
initially evaluated as 10 percent disabling in January 1990.

The RO did not consider referral of this claim for 
extraschedular consideration pursuant to 38 C.F.R. § 3.321(b) 
(1999).  Nevertheless, the Board does not find that a remand 
is in order with respect to extraschedular consideration as 
it has not been claimed by the veteran or inferred by his 
contentions, and it does not appear from review of the 
medical evidence, that referral for consideration of an 
extraschedular rating is indicated.  In exceptional cases 
where schedular evaluations are found to be inadequate, the 
RO may refer a claim to the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, for 
consideration of "an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities."  38 
C.F.R. § 3.321(b)(1).  "The governing norm in these 
exceptional cases is:  A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."  Id.  
In this regard, the schedular evaluation assigned in this 
case for the veteran's service-connected left calf disability 
is not inadequate.  As the schedular criteria provide a basis 
to award increased compensation in this case for this 
disability, it does not appear that he has an "exceptional 
or unusual" disability of the left calf.

Moreover, the Board finds no evidence of an exceptional 
disability picture.  It is not shown by the evidence that the 
veteran has required frequent hospitalization for this 
disability.  Thus, in the absence of any evidence which 
reflects that his disability is exceptional or unusual such 
that the regular schedular criteria are inadequate to rate 
it, the RO's failure to consider or to document its 
consideration of this section was not prejudicial to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER

An increased rating above 10 percent for the veteran's left 
calf disability is denied.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals


 

